First of
all, may I be permitted to join previous speakers in
expressing deep sadness and sorrow at the loss of thousands
of lives in Killari, India, as a result of the tragic earthquake
on 30 September 1993. On behalf of the Government and
people of Cambodia may I offer our profound condolences
to the Government of India and to the relatives of the
victims.
It is a privilege and an honour for me to address the
General Assembly at their forty-eighth session as the First
Prime Minister of the democratically elected Royal
Government of Cambodia, where, in accordance with the
mandate given to the Organization by the Paris Agreements
of 23 October 1991, the United Nations has played a
historic, decisive and successful role in ending 23 years of
suffering and misery for our people.
May I express a warm welcome and congratulations to
Mr. Samuel Insanally of the Republic of Guyana on his
election as President of the United Nations General
Assembly at its forty-eighth session. I am sure that
Ambassador Insanally will lead the deliberations of this body
to a successful conclusion.
I also wish to convey our warmest thanks and
appreciation for the tireless work undertaken by his
predecessor, Mr. Stoyan Ganev of the Republic of Bulgaria,
for his judicious and capable management of the General
Assembly at its forty-seventh session.
Cambodia welcomes Andorra, the Czech Republic,
Eritrea, Monaco, the Slovak Republic and the Republic of
Macedonia to this international body. Their decision to
become Members of the United Nations will no doubt help
to strengthen peace and security in the world.
On behalf of His Majesty, Norodom Sihanouk, King of
Cambodia, of His Excellency, Mr. Hun Sen, Second Prime
Minister of the Royal Government of Cambodia, and on
behalf of our people, may I be permitted to express our
profound and everlasting gratitude to Mr. Javier Perez de
Cuellar, former Secretary-General of the United Nations; to
Mr. Boutros Boutros-Ghali, current Secretary-General of the
United Nations; and to Mr. Yasushi Akashi, Special
Representative of the Secretary-General of the United
Nations in Cambodia, who are the artisans of the success of
the United Nations operation in Cambodia, which has
brought to our people peace, freedom, independence and the
beginning of a period in which democracy will be
established in our motherland.
Availing myself of this solemn opportunity, I should
like to recall the important historic role played by Indonesia,
France, Thailand, Japan and the People’s Republic of China,
which hosted crucial meetings on Cambodia that have led to
the present positive results. I should like to express my
deepest gratitude to the following eminent personalities, their
Excellencies President Suharto and President François
Mitterrand, Mr. Roland Dumas, Mr. Ali Alatas, Mr. Gareth
Evans and Mr. Ahmed Rafeeuddin for their tireless
contributions to the success of this precious peace process.
We are most gratified by the many congratulatory
messages from Governments welcoming the promulgation of
the new Constitution of Cambodia and the reaccession to the
throne of His Majesty King Norodom Sihanouk. Last, but
not least, the official recognition extended to the new,
democratically elected Royal Government of Cambodia
constitutes an act of justice, which to us is of great
encouragement.
The success of the United Nations operation in
Cambodia can be described as a combination of trust in the
good will of the international community to save Cambodia
and of the will of the whole Cambodian population to save
its homeland.
Forty-eighth session - 4 October l993 7
The Cambodian people, by their participation, in huge
numbers, in the free and fair elections held in our country
last May, played a decisive role in sowing the seeds of
democracy in Cambodia. His Majesty King Norodom
Sihanouk, father of the Cambodian nation, played a crucial
role in encouraging and nurturing national reconciliation
among all Khmers, and provided firm support for the United
Nations Transitional Authority in Cambodia (UNTAC) and
for Mr. Yasushi Akashi, the leader of UNTAC. The steps
taken by His Majesty ensured success for the last stage of
the peace plan, including the drafting of our new
Constitution and the orderly transfer of power.
I am indeed pleased to report that the peace process in
Cambodia continues in accordance with the Paris Peace
Agreements. The elections, in which, happily, huge numbers
of my compatriots participated, were free and fair. Despite
tremendous difficulties and constraints, the outcome was
most encouraging for the future of democracy in Cambodia.
Cambodia’s new Constitution, which was drafted by a
sovereign Constituent Assembly, established a constitutional
monarchy within the framework of a democratic and liberal
political system, under which the people are the sole source
of State power, and the judiciary is totally independent of
the legislature and the executive. The constitutional
monarchy represents the will of the people, expressed
through their elected representatives in the constituent
Assembly. Under the new Constitution, respect for human
rights and individual freedoms has a key place.
Even though we have the same leadership as we had
during the transitional period, when the provisional
Government was in power, the establishment of the Royal
Government of Cambodia will ensure the social stability and
peace that are so necessary to enable us all to dedicate
ourselves to the reconstruction and development of our
homeland.
We still need a peaceful settlement of the Khmer Rouge
problem. This problem must be resolved by the Cambodian
people. We hope that a solution will be arrived at during
the course of the November round-table discussions, at
which His Majesty the King will preside. In this regard, the
position of the Royal Government of Cambodia is perfectly
clear: we are ready to welcome the Khmer Rouge group as
advisers to the Royal Army and the Royal Government.
However, we demand that, in return, the Khmer Rouge
group assume the same responsibilities as were undertaken
by the other three former parties that signed the Paris
Agreements: that its administration be dismantled; that its
armies and its zones become part of a single national entity,
a unified and indivisible Cambodia whose territory and land
and maritime borders are internationally recognized, as was
the case in the 1960s; and that there be a central
governmental structure consisting of a national Assembly, a
Royal Government, Royal armed forces and a Royal
Administration.
The international community should guarantee the
independence, sovereignty and territorial integrity of
Cambodia. Indeed, a unique international guarantee is
clearly enshrined in the text of the Agreement on a
Comprehensive Political Settlement of the Cambodia
Conflict of 23 October 1991, Part III, which is entitled
"Agreement concerning the sovereignty, independence,
territorial integrity and inviolability, neutrality and national
unity of Cambodia".
The Royal Government of Cambodia solemnly pledges
that it will scrupulously respect the relevant clauses of
articles 1 and 3 of Part III of the Agreement. Cambodia
requests that, in return, all signatories to the Paris
Agreements of 23 October 1991 respect the clauses
contained in articles 2, 4 and 5 of Part III.
The new Cambodia counts on all countries signatories
to the Paris Agreements to
"solemnly undertake to recognize and respect the
sovereignty, independence, territorial integrity and
inviolability, neutrality and national unity of
Cambodia."
Notably, the parties must
"refrain from interference, in any form whatsoever,
whether direct or indirect, in the internal affairs of
Cambodia."
The Royal Government of Cambodia urges that those
countries which have not yet subscribed to the Paris
Agreements of 23 October 1991 do so in order to help
Cambodia and the Cambodian people, who have suffered so
much, to maintain and reinforce this fragile peace. This is
something that benefits not only Cambodia but the entire
Asia-Pacific region. Maintenance of peace will be the sole
guarantee of recovery and reconstruction in Cambodia.
8 General Assembly - Forty-eighth session
(spoke in French)
We are determined to conclude this process, and we
shall do so by ourselves. However, after 23 years of war
and suffering, Cambodia is a devastated country. Thus, the
new Cambodia needs aid and assistance from the
international community. We pledge that we shall devote all
our meagre human and financial resources and the extremely
generous assistance of the international community to the
reconstruction and rehabilitation of our devastated and
impoverished country.
We welcome the great success of the Tokyo Ministerial
Conference on the Rehabilitation and Reconstruction of
Cambodia that took place in June 1992 and the success of
the international conference on the reconstruction of
Cambodia that was held in Paris last month. The success of
both these conferences is an indication of the international
community’s great compassion for the Cambodian people,
and we shall be for ever grateful.
The Royal Government of Cambodia is determined,
with the help of the international community, to take all
appropriate measures to meet this tremendous challenge. We
are determined to respect and abide fully by the
arrangements provided for in Part IV of the Paris
Agreements of 23 October 1991 on the rehabilitation and
reconstruction of Cambodia.
It is precisely because we are determined to achieve
these objectives that His Majesty King Norodom Sihanouk,
with the agreement of the United Nations Secretary-
General’s Special Representative for Cambodia, asks,
through the Secretary-General and the Security Council:
First, a United Nations integrated office should be
established in Cambodia.
Secondly, the offices of the specialized agencies, such
as the United Nations Development Programme, the United
Nations Children’s Fund and the World Food Programme,
should be retained in Phnom Penh.
Thirdly, we should maintain the human rights
component in Phnom Penh and expand it into a permanent
human rights centre.
Fourthly, we should continue the demining operations
within the framework of the Cambodian Mine Action Center.
Fifthly, we should actively maintain in Phnom Penh a
team of military observers, who would help us to build
confidence among the Cambodian people and would also
serve as a guarantee against external threats.
The Royal Government of Cambodia wishes to draw
the attention of the international community to the problem
of the mines which have been laid throughout Cambodia.
Current research shows that there are between 6 million and
10 million mines in Cambodian soil. The Royal
Government requests the ongoing cooperation of the
international community in removing as many of these mines
as possible. In particular, we request assistance from the
central database of the Cambodian Mine Action Centre,
which is one of the most crucial aspects of the whole
operation. The Cambodian Mine Action Centre has so far
cleared over 3,883,230 square metres of minefield. The
remaining task requires special equipment and a budget
spanning the next 5 to 10 years. We hope that the
international community can help us make our country safe
for present and future generations.
Also, as a signatory to the 1970 Convention on the
Means of Prohibiting and Preventing the Illicit Import,
Export and Transfer of Ownership of Cultural Property, and
as the Angkor monuments have been listed since December
1992 as a world heritage site, we request the international
community to give unstinting assistance to the Royal
Government of Cambodia in its struggle against the illicit
traffic of Khmer cultural patrimony, which has been subject
to unprecedented looting and vandalism. In order to recover
these valuable cultural properties, we appeal to all countries
which export such goods and through which they are
transported - whether or not they have ratified the foregoing
Convention - to adopt the following steps to help us. First,
they should prevent national museums and similar
institutions from acquiring any antiquities which are native
to the Kingdom of Cambodia. Secondly, they should ban
the import of these cultural properties as soon as they are
legally listed in the inventories of Khmer national patrimony,
if they are not legally licensed by the competent Cambodian
authorities for export purposes. Thirdly, they should take all
necessary steps to ensure that antique dealers and merchants
of cultural resources assist the Royal Government of
Cambodia in recovering and repatriating those cultural
treasures illegally exported from the Kingdom of Cambodia.
The Royal Government of Cambodia wishes to express
its deepest appreciation to the countries of the Association
of South-East Asian Nations (ASEAN) for their past and
ongoing efforts to help Cambodia and the Cambodian people
achieve peace, freedom and independence. We in Cambodia
Forty-eighth session - 4 October l993 9
note with sincere admiration the tremendous development
taking place in the countries of ASEAN, and we hope to
learn much from their extensive experience.
Cambodia very much regrets that conflict has engulfed
the former Yugoslavia, a country that always maintained
close and friendly relations with us. We sincerely hope that
the current negotiations will put an end to the suffering of
the innocent people of the various regions of that unfortunate
country.
Cambodia also regrets the renewal of conflicts in
Somalia, Angola and Georgia. We hope that the intervention
of the international community will put a swift end to these
conflicts that have caused so much bloodshed.
Cambodia congratulates the Palestine Liberation
Organization and the State of Israel for reaching initial
agreement on some of the issues that have divided them for
so many years and caused so much suffering to the
Palestinian and Israeli peoples. We urge them to pursue
their efforts to achieve permanent peace. My Government
is thus pleased to announce that Cambodia has officially
restored diplomatic relations with the State of Israel at the
ambassadorial level.
Cambodia welcomes the progress achieved in the
discussions between the Democratic People’s Republic of
Korea and the United States of America. We support the
10-point programme proposed by President Kim Il Sung for
the peaceful reunification of Korea, and we also support the
total nuclear disarmament of the Korean peninsula.
We have followed with satisfaction the positive
developments in South Africa, where apartheid is being
dismantled. We are aware that many obstacles remain and
we hope that they can be removed without senseless violence
and in peaceful and constructive cooperation between the
black majority and the white minority.
(spoke in English)
Before I conclude, may I be permitted to pay profound
homage to the courageous military and civilian personnel of
the United Nations Transitional Authority in Cambodia, who
have given their lives for the cause of peace in my country.
Their names are enshrined deep in our hearts.
Cambodia’s complex problems have been solved
peacefully thanks to the tireless efforts of Mr. Boutros
Boutros-Ghali, Secretary-General of the United Nations.
The Royal Government and people of Cambodia salute him
and highly commend and praise him for his just leadership
in the crucial Cambodia conflict and for bringing it to a
peaceful settlement.
The message the people of Cambodia have entrusted
me to convey to the General Assembly is one of gratitude,
of hope and of continuous cooperation with the international
community with a view to strengthening peace, democracy
and respect for human rights in Cambodia. We know that
our task is huge, complex and by no means easy, but we
pledge to do our utmost to bring it to a successful
completion.
